United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-67522 ATLAS AMERICA PUBLIC #10 Ltd. (Name of small business issuer in its charter) Pennsylvania 25-1891457 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA PUBLIC #10 LTD. (A Pennsylvania Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of September 30, 2008 and December 31, 2007 3 Statements of Net Earnings for the Three Months and Nine Months ended September 30, 2008 and 2007 4 Statement of Changes in Partners’ Capital for the Nine Months ended September 30, 2008 5 Statements of Cash Flows for the Nine Months ended September 30, 2008 and 2007 6 Notes to Financial Statements 7-15 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-19 Item 4: Controls and Procedures 19 PART II. OTHER INFORMATION Item 1: Legal Proceedings 19 Item 6: Exhibits 20 SIGNATURES 21 CERTIFICATIONS 22-25 2 PART I ITEM 1.FINANCIAL STATEMENTS ATLAS AMERICA PUBLIC #10 LTD. BALANCE SHEETS September 30, December 31, 2008 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 228,200 $ 212,400 Accounts receivable-affiliate 702,500 666,200 Short-term hedge receivable due from affiliate 191,500 242,800 Total current assets 1,122,200 1,121,400 Oil and gas properties, net 12,815,900 13,517,200 Long-term hedge receivable due from affiliate 60,800 36,300 $ 13,998,900 $ 14,674,900 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 23,200 $ 18,300 Short-term hedge liability due to affiliate 16,600 5,700 Total current liabilities 39,800 24,000 Asset retirement obligations 837,600 801,500 Long-term hedge liability due to affiliate 271,000 364,800 Partners’ capital: Managing general partner 2,184,500 2,297,600 Limited partners (2,135 units) 10,701,300 11,278,400 Accumulated other comprehensive loss (35,300 ) (91,400 ) Total partners' capital 12,850,500 13,484,600 $ 13,998,900 $ 14,674,900 The accompanying notes are an integral part of these financial statements 3 ATLAS AMERICA PUBLIC #10 LTD. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 REVENUES Natural gas and oil $ 876,200 $ 901,800 $ 2,586,200 $ 2,678,100 Interest income 800 2,900 3,300 11,700 Total revenues 877,000 904,700 2,589,500 2,689,800 COSTS AND EXPENSES Production 228,300 245,800 691,700 702,200 Depletion 224,900 237,600 701,300 706,500 Accretion of asset retirement obligation 12,100 11,600 36,100 34,800 General and administrative 33,000 42,100 106,400 102,200 Total expenses 498,300 537,100 1,535,500 1,545,700 Net earnings $ 378,700 $ 367,600 $ 1,054,000 $ 1,144,100 Allocation of net earnings: Managing general partner $ 155,600 $ 154,000 $ 445,000 $ 474,400 Limited partners $ 223,100 $ 213,600 $ 609,000 $ 669,700 Net earnings per limited partnership unit $ 104 $ 100 $ 285 $ 314 The accompanying notes are an integral part of these financial statements 4 ATLAS AMERICA PUBLIC #10 LTD. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE NINE MONTHS ENDED September 30, 2008 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Income (Loss) Total Balance at January 1, 2008 $ 2,297,600 $ 11,278,400 $ (91,400 ) $ 13,484,600 Participation in revenues and expenses: Net production revenues 606,300 1,288,200 — 1,894,500 Interest income 1,100 2,200 — 3,300 Depletion (116,700 ) (584,600 ) — (701,300 ) Accretion of asset retirement obligation (11,600 ) (24,500 ) — (36,100 ) General and administrative (34,100 ) (72,300 ) — (106,400 ) Net earnings 445,000 609,000 — 1,054,000 Other comprehensive income — — 56,100 56,100 Distributions to partners (558,100 ) (1,186,100 ) — (1,744,200 ) Balance at September 30, 2008 $ 2,184,500 $ 10,701,300 $ (35,300 ) $ 12,850,500 The accompanying notes are an integral part of these financial statements 5 ATLAS AMERICA PUBLIC #10 LTD STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net earnings $ 1,054,000 $ 1,144,100 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 701,300 706,500 Accretion of asset retirement obligations 36,100 34,800 (Increase) decrease in accounts receivable – affiliate (36,300 ) 20,200 Increase (decrease) in accrued liabilities 4,900 (1,800 ) Net cash provided by operating activities 1,760,000 1,903,800 Cash flows from investing activities: Proceeds from sale of tangible equipment — 7,100 Net cash provided by investing activities — 7,100 Cash flows from financing activities: Distributions to partners (1,744,200 ) (1,933,500 ) Net cash used in financing activities (1,744,200 ) (1,933,500 ) Net increase (decrease) in cash and cash equivalents 15,800 (22,600 ) Cash and cash equivalents at beginning of period 212,400 277,300 Cash and cash equivalents at end of period $ 228,200 $ 254,700 The accompanying notes are an integral part of these financial statements 6 ATLAS AMERICA PUBLIC #10 LTD. NOTES TO FINANCIAL STATEMENTS September 30, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas America Public #10 Ltd. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 831 Limited Partners. The Partnership was formed on July 5, 2001 to drill and operate gas wells located primarily in western Pennsylvania and southern Ohio. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC (NYSE:ATN), ("Atlas Energy"), for administrative services. The financial statements as of September 30, 2008 and for the three months and nine months ended September 30, 2008 and 2007 are unaudited. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission. However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented. The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership’s Form 10-KSB for the year ended December 31, 2007. The results of operations for the three months and nine months ended September 30, 2008 may not necessarily be indicative of the results of operations for the year ended December 31, NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES In addition to matters discussed further in this note, the Partnership’s significant accounting policies are detailed in its audited financial statements and notes thereto in the Partnership’s annual report on Form 10-KSB for the year ended December 31, 2007 filed with the Securities and Exchange Commission. Use of Estimates Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues, costs and expenses during the reporting period.Actual results could differ from these estimates. Accounts Receivable and Allowance for Possible Losses In evaluating the need for an allowance for possible losses, the Partnership's MGP performs ongoing credit evaluations of its customers and adjusts credit limits based upon payment history and the customer’s current creditworthiness, as determined by review of its customers' credit information. Credit is extended on an unsecured basis to many of its energy customers. At September 30, 2008 and December 31, 2007, the Partnership's MGP’s credit evaluation indicated that the Partnership had no need for an allowance for possible losses. Revenue Recognition Because there are timing differences between the delivery of the Partnership’s natural gas and oil and the receipt of a delivery statement, the Partnership had unbilled revenues. These revenues are accrued based upon volumetric data from the Partnership’s records and estimates of the related transportation and compression fees which are, in turn, based upon applicable product prices. The Partnership had unbilled trade receivables of $471,500 at September 30, 2008 and $471,900 at December 31, 2007, which are included in Accounts receivable-affiliate on the Partnership's Balance Sheets. 7 ATLAS AMERICA PUBLIC #10 LTD. NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2008 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Oil and Gas Properties Oil and gas properties are stated at cost. Depletion is based on cost less estimated salvage value primarily using the unit-of-production method over the assets' estimated useful lives. Maintenance and repairs are expensed as incurred. Major renewals and improvements that extend the useful lives of property are capitalized. Oil and gas properties consist of the following at the dates indicated: September 30, December 31, 2008 2007 Natural gas and oil properties: Proved properties: Leasehold interests $ 338,500 $ 338,500 Wells and related equipment 25,240,900 25,240,900 25,579,400 25,579,400 Accumulated depletion (12,763,500 ) (12,062,200 ) $ 12,815,900 $ 13,517,200 Recently Issued Financial Accounting Standards In May 2008, the Financial Accounting Standards Board, ("FASB") issued Statement of Financial Accounting Standards No. 162, The Hierarchy of Generally Accepted Accounting Policies ("SFAS 162"), which reorganizes the GAAP hierarchy.
